In The
                                  Court of Appeals
                         Seventh District of Texas at Amarillo

                                        No. 07-20-00352-CR


                             LIONSO CISNEROS, JR., APPELLANT

                                                  V.

                              THE STATE OF TEXAS, APPELLEE

                              On Appeal from the 242nd District Court
                                       Hale County, Texas
                  Trial Court No. B20248-1606, Honorable Kregg Hukill, Presiding

                                       December 15, 2021
                                MEMORANDUM OPINION
                            Before PIRTLE and PARKER and DOSS, JJ.


       Appellant, Lionso Cisneros, Jr., was charged with the state jail felony offense of

forgery of a financial instrument.1 He pleaded guilty in September of 2016 and was

sentenced to twelve months’ incarceration in the State Jail Division of the Texas

Department of Criminal Justice and assessed a $1,000 fine, court costs, attorney’s fees,

and restitution.     The trial court suspended appellant’s sentence and placed him on


       1   See TEX. PENAL CODE ANN. § 32.21(d).
community supervision for four years.                Subsequently, the State moved to revoke

appellant’s supervision. At a hearing on the motion, appellant entered a plea of “true” to

all the State’s allegations except an allegation concerning community service hours. The

trial court found appellant had violated several conditions of community supervision and

sentenced him in accordance with the suspended sentence.


       Appellant’s counsel on appeal has filed a motion to withdraw supported by an

Anders2 brief. We grant counsel’s motion and affirm the judgment of the trial court.

Counsel has certified that he has conducted a conscientious examination of the record

and, in his opinion, the record reflects no reversible error upon which an appeal can be

predicated. Anders, 386 U.S. at 744; In re Schulman, 252 S.W.3d 403, 406 (Tex. Crim.

App. 2008). In compliance with High v. State, 573 S.W.2d 807, 813 (Tex. Crim. App.

[Panel Op.] 1978), counsel has discussed why, under the controlling authorities, the

record presents no reversible error. In a letter to appellant, counsel notified him of his

motion to withdraw; provided him with a copy of the motion, Anders brief, and the

appellate record; and informed him of his right to file a pro se response. See Kelly v.

State, 436 S.W.3d 313, 319-20 (Tex. Crim. App. 2014) (specifying appointed counsel’s

obligations on the filing of a motion to withdraw supported by an Anders brief). By letter,

this Court also advised appellant of his right to file a pro se response to counsel’s Anders

brief. Appellant has not filed a response. The State has not filed a brief.


       By his Anders brief, counsel discusses areas in the record where reversible error

may have occurred but concludes that the appeal is frivolous. We have independently



       2   See Anders v. California, 386 U.S. 738, 744, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).

                                                     2
examined the record to determine whether there are any non-frivolous issues that were

preserved in the trial court which might support an appeal but, like counsel, we have found

no such issues. See Penson v. Ohio, 488 U.S. 75, 80, 109 S. Ct. 346, 102 L. Ed. 2d 300

(1988); In re Schulman, 252 S.W.3d at 409; Gainous v. State, 436 S.W.2d 137, 138 (Tex.

Crim. App. 1969). Following our review of the appellate record and counsel’s brief, we

conclude there are no plausible grounds for appellate review.


        Therefore, we grant counsel’s motion to withdraw.3 The judgment of the trial court

is affirmed.


                                                                   Judy C. Parker
                                                                      Justice


Do not publish.




        3 Counsel shall, within five days after the opinion is handed down, send appellant a copy of the
opinion and judgment, along with notification of appellant’s right to file a pro se petition for discretionary
review. See TEX. R. APP. P. 48.4. This duty is an informational one, not a representational one. It is
ministerial in nature, does not involve legal advice, and exists after the court of appeals has granted
counsel’s motion to withdraw. In re Schulman, 252 S.W.3d at 411 n.33.

                                                      3